Exhibit 10.10(ii)

FIRST AMENDMENT TO LEASE AGREEMENT

THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is entered into as of
November 27, 2012 (the “Execution Date”) by and between KR 690 MIDDLEFIELD, LLC,
a Delaware limited liability company (“Landlord”) and SYNOPSYS, INC., a Delaware
corporation (“Tenant”), with reference to the following facts:

A.     690 E. MIDDLEFIELD ROAD FEE, LLC, a Delaware limited liability company
(“Middlefield”) and Tenant entered into that certain 690 E. Middlefield Road
Lease Agreement dated as of October 14, 2011 (the “Lease”).

B.     Pursuant to the Lease, Landlord leases to Tenant and Tenant leases from
Landlord the property located at 690 E. Middlefield Road, Mountain View, CA, as
more particularly described in the Lease.

C.     Landlord is the successor-in-interest to Middlefield’s interest in the
Lease pursuant to that certain Assignment of Lease, dated May 9, 2012, between
Landlord and Middlefield

D.     Landlord and Tenant desire to amend and modify the Work Letter attached
to the Lease as Exhibit B (the “Work Letter”), as more particularly set forth
below.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1.     Incorporation of Recitals and Defined Terms.

(a)     Recitals A through D are hereby incorporated herein.

(b)     Capitalized terms which are not otherwise defined in this First
Amendment shall have the meanings set forth in the Lease.

2.     Modifications to Lease. Notwithstanding anything in the Lease to the
contrary, the reference to the date “September 30, 2012” set forth in the first
line of Section 7(a) of the Work Letter is hereby deleted and is replaced with
the date “April 30, 2013”.

3.     Entire Agreement; No Amendment.

(a)     This First Amendment shall supersede all prior written and oral
agreements concerning the subject matter of this First Amendment.

(b)     This First Amendment cannot be changed orally, and no agreement shall be
effective to waive, change, modify or discharge it in whole or in part unless
such agreement is in writing and is signed by authorized representatives of
Landlord and Tenant.



--------------------------------------------------------------------------------

4.     Brokers’ Commissions.

(a)     In connection with this First Amendment, Tenant acknowledges that it has
not used the services of a broker or other real estate licensee. In the event of
a claim for broker’s fee, finder’s fee, commission or other similar compensation
in connection herewith based on a relationship with or through Tenant, Tenant
hereby agrees to protect, defend and indemnify Landlord against and hold
Landlord harmless from and against any and all damages, liabilities, costs,
expenses and losses (including, without limitation, reasonable attorneys’ fees
and costs) which Landlord may sustain or incur by reason of such claim.

(b)     In connection with this First Amendment, Landlord acknowledges that it
has not used the services of a broker or other real estate licensee. In the
event of a claim for broker’s fee, finder’s fee, commission or other similar
compensation in connection herewith based on a relationship with or through
Landlord, Landlord hereby agrees to protect, defend and indemnify Tenant against
and hold Tenant harmless from and against any and all damages, liabilities,
costs, expenses and losses (including, without limitation, reasonable attorneys’
fees and costs) which Tenant may sustain or incur by reason of such claim.

5.     Waiver. No failure or delay by a party to insist upon the strict
performance of any term, condition or covenant of this First Amendment, or to
exercise any right, power or remedy hereunder shall constitute a waiver of the
same or any other term of this First Amendment or preclude such party from
enforcing or exercising the same or any such other term, conditions, covenant,
right, power or remedy at any later time.

6.     Authority. This First Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, legal representatives,
successors and assigns. Each party hereto and the persons signing below warrant
that the person signing below on such party’s behalf is authorized to do so and
to bind such party to the terms of this First Amendment.

7.     California Law. This First Amendment shall be construed and governed by
California law.

8.     Attorneys’ Fees and Costs. In the event of any action at law or in equity
between the parties hereto to enforce any of the provisions hereof, any
unsuccessful party to such litigation shall pay to the successful party all
costs and expenses, including reasonable attorneys’ fees (including costs and
expenses incurred in connection with all appeals) incurred by the successful
party, and these costs, expenses and attorneys’ fees may be included in and as
part of the judgment. A successful party shall be any party who is entitled to
recover its costs of suit, whether or not the suit proceeds to final judgment.

9.     Status of Lease. Except as amended hereby, the Lease is unchanged, and,
as amended hereby, the Lease remains in full force and effect.

10.     Counterparts; PDF.

(a)     This First Amendment may be executed in separate counterparts, each of
which shall constitute an original and all of which together shall constitute
one and the same instrument. This First Amendment shall be fully executed when
each party whose signature is

 

-2-



--------------------------------------------------------------------------------

required has signed and delivered to each of the parties at least one
counterpart, even though no single counterpart contains the signatures of all
parties hereto.

(b)     This First Amendment may be executed in so-called “pdf” format and each
party has the right to rely upon a pdf counterpart of this First Amendment to
the same extent as if such party had received an original counterpart.

11.     Captions and Headings. The titles or headings of the various paragraphs
hereof are intended solely for convenience of reference and are not intended and
shall not be deemed to modify, explain or place any construction upon any of the
provisions of this First Amendment.

IN WITNESS WHEREOF, Landlord and Tenant have entered into this First Amendment
as of the Execution Date.

 

TENANT:   LANDLORD:

SYNOPSYS, INC.,

a Delaware corporation

 

KR 690 MIDDLEFIELD, LLC,

a Delaware limited liability company

By:   /s/ Janet S Collinson   By:   Kilroy Realty, L.P., Name:   Janet S
Collinson     a Delaware limited partnership, Its:   SR. VP HR & Facilities    
Its Sole Member By:         By:  

Kilroy Realty Corporation,

a Maryland corporation,

Name:           Its General Partner Its:                   By:    /s/ John T.
Fucci         Name:    John T. Fucci         Its:    Sr. Vice President Asset
Management         By:    /s/ Mike L. Sanford         Name:    Mike L. Sanford  
      Its:    Senior Vice President Northern California

 

-3-